Citation Nr: 0736987	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  05-22 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for multiple joint 
disorders.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

The veteran had active military service from September 1969 
to September 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a gastrointestinal 
disorder.  The evidence of record indicates he has been 
diagnosed with gastritis, gastroesophageal reflux disease 
(GERD) and duodenitis.  The evidence of record also indicates 
he suffered from malaria while on active duty in Vietnam, for 
which he is service-connected.  Service medical records 
indicate he was treated with quinine and Gantrisin, both of 
which can cause adverse reactions in the gastrointestinal 
tract.  In addition, service medical records indicate he 
sought treatment for a gastrointestinal disorder during 
active service.

The veteran also seeks service connection for a disorder of 
multiple joints.  The evidence of record indicates that he 
has a current diagnosis of osteoarthritis of the hands and 
back, Raynaud's phenomenon of the left hand and arthralgias.  
The veteran claims he has experienced recurrent joint pain 
since his active duty in Vietnam.

In light of the above, the Board concludes that a remand is 
necessary for the purpose of ascertaining a clear medical 
opinion regarding the etiology of any current 
gastrointestinal and multiple joint disorders.  Although the 
veteran has suggested that he developed these conditions in 
service, the Board is not satisfied that there is sufficient 
competent medical evidence to make such a finding, as the 
veteran has not been afforded a VA examination to determine 
the etiology of these conditions.  Thus, the Board concludes 
that a VA examination is necessary to determine whether the 
veteran's gastrointestinal and multiple joint disorders 
manifested in service or whether they are otherwise related 
to the veteran's active military service.

As a final note, during the pendency of this appeal, on March 
3, 2006, the Court issued a decision in Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006), which held that VCAA notice 
must include notice regarding the disability rating and the 
effective date. The Board notes that no such notice was 
provided to the veteran. Thus, on remand, notice regarding 
the disability rating and effective date should be sent to 
the veteran.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with notice 
regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

2.  Following completion of the above, 
schedule the veteran for a VA examination 
in order to determine the etiology of his 
gastrointestinal and multiple joint 
disorders.  Any indicated tests should be 
accomplished. The claims file must be made 
available to the examiner; the examiner 
should indicate in the examination report 
that the claims file was reviewed.  
Following a review of the claims file and 
an examination of the veteran, the 
examiner should indicate what 
gastrointestinal and joint disorders the 
veteran currently suffers from and provide 
an opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that each manifested 
during his active duty service or is 
otherwise related to the veteran's 
military service.  A detailed rationale 
should be provided for all opinions given 
and the factors upon which the medical 
opinion is based must be set forth in the 
report.  If it cannot be determined 
whether any gastrointestinal or joint 
disorder is related to military service, 
the examiner should clearly and 
specifically so specify in the examination 
report, with an explanation as to why this 
is so.

3. After completing the above action, and 
any other development as may be required, 
the veteran's claim of entitlement to 
service connection for gastrointestinal 
and multiple joint disorders should be 
readjudicated.  If the claims remain 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case and afforded an appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



